

115 HRES 623 IH: Recognizing the importance of providing services to children of incarcerated parents.
U.S. House of Representatives
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 623IN THE HOUSE OF REPRESENTATIVESNovember 15, 2017Mr. Carson of Indiana submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONRecognizing the importance of providing services to children of incarcerated parents.
	
 Whereas the number of children with an incarcerated parent has increased nearly 80 percent in the past 20 years;
 Whereas an estimated 2,000,000 to 5,000,000 children have a parent in State or Federal prison, yet few resources exist to support young children and families coping with this life-changing circumstance;
 Whereas studies suggest that 30 to 50 percent of incarcerated fathers do not see their children while they are in prison;
 Whereas research suggests that children of incarcerated parents may struggle more with academic achievement and behavioral problems than their peers who do not have a parent in the criminal justice system;
 Whereas children of incarcerated parents are 6 times more likely than their peers to be incarcerated themselves at some point throughout their lives;
 Whereas children of incarcerated parents need guidance on how to express emotions related to absent parents, while their caregivers need help maintaining routines and establishing age-appropriate communication around incarceration; and
 Whereas providing children with coping strategies and additional emotional resources, such as mentors, trained teachers, skilled counselors, and strong foster families can help them feel comforted and secure throughout this difficult time: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the unique challenges facing children who are growing up with one or both parents in prison;
 (2)recognizes the need for more research and guidance on the impact of children interacting with the criminal justice system;
 (3)recognizes that more resources and services, such as schools, after school programs, mentors, health care providers, and the juvenile justice system need to target the specific needs of children of incarcerated parents in order to reduce the cycle of families in the criminal justice system;
 (4)recognizes the needs for capacity-building training for service providers to address the needs of this population;
 (5)supports research and the building of community partnerships to provide a comprehensive plan to meet the needs of individual children struggling to balance the difficulties of academic, social, and economic stability while a parent is incarcerated;
 (6)supports law enforcement training programs that will factor in the emotional and physical well-being of children when their parents are arrested;
 (7)recognizes the needs to provide parents with constructive skill building programs so that, when appropriate, they can maintain a healthy relationship with their children while in prison and after release;
 (8)supports strengthening the access parents have to health care, education, housing, and job training services so that they can be productive role models for their children post-release from a correctional institution; and
 (9)supports research into the use of technology to explore alternative means for communication with the goal of maintaining bonds between incarcerated parents and their children when appropriate.
			